Name: Commission Regulation (EEC) No 1360/89 of 19 May 1989 amending Regulations (EEC) No 1852/88 and (EEC) No 4103/88 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 5 . 89 Official Journal of the European Communities No L 138 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1360/89 of 19 May 1989 amending Regulations (EEC) No 1852/88 and (EEC) No 4103/88 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Commission Regulation (EEC) No 1550/ 88 ( 7) introduces monetary compensatory amounts for the products corresponding to additional codes 7633 and 7634 opposite CN code 1905 40 00 ; whereas , for the other products covered by CN code 1905 40 00, no monetary compensatory amounts are applied ; whereas the wording in Table 19-3 in the Appendix to Annex I to Regulation (EEC) No 1852/88 and in Regulation (EEC) No 4103/88 may lead to confusion as regards the products in question, whereas Table 19-3 should be amended to clear up the situation ; Whereas the measures provided for in this Regulation are in accordance with the opinions of thp management committees concerned, HAS ADOPTED THIS REGULATION : ' Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof. Whereas the monetary compensatory amounts estab ­ lished by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1852/88 (3), as last amended by Regulation (EEC) No 4013/88 (4), and by Commission Regulation (EEC) No 4103/88 (s), as last amended by Regulation (EEC) No 1128/ 89 (4); Article 1 In Part 1 of Annex I to Regulation (EEC) No 4103/ 88 , footnote '(')' is deleted in respect of additional code 7294 opposite CN codes 1108 11 00 , 1108 12 00, 1108 14 00 and 1108 19 90 and in respect of additional code 7296 opposite CN code 1108 13 00 . Whereas in Pan 1 of Annex I to Regulation (EEC) No 4103 /88 , the products corresponding to additional code 7294 opposite CN codes 1108 11 00 , 1108 12 00, 1108 14 00 and 1108 19 90 and to additional code 7296 opposite CN code 1108 13 00 have by definition a starch content exceeding a certain percentage by weight ; whereas the monetary compensatory amounts for those tariff headings are defined without it being necessary to take into account the declaration of the starch content provided for by footnote '(')' for the products in question ; whereas , in order to simplify administrative procedures, that footnote should be deleted and the obligation to declare the starch contents for the products in question should be abolished ; Article 2 In the Appendix to Annex I (additional code) to Regu ­ lations (EEC) No 1852/ 88 and (EEC) No 4103/88 , Table 19-3 is replaced by Table 19-3 in the Annex hereto . Article 3 This Regulation shall enter into force on 22 May 1989. At the request of the party concerned, Article 2 shall apply from 1 July 1988 . O OJ No L 164, 24 . 6 . 1985 , p . 6 . O OJ No L 182 , 3 . 7 . 1987, p . 1 . O OJ No L 167, 1 . 7 . 1988 , p . 1 . O OJ No L 357, 26 . 12 . 1988 , p . 1 . ( ») OJ No L 364, 30 . 12 . 1988 , p . 1 . o OJ No L 139, 4 . 6 . 1988 , p. 28 .(*) OJ No L 120, 29 . 4 . 1989 , p. 1 . No L 138 /2 Official Journal of the European Communities 22 . 5 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission 22 . 5 . 89 Official Journal of the European Communities No L 138/3 ANNEX TABLE 19-3 CN code Description Additionalcode 1905 40 00 - containing by weight of sucrose/invert sugar/isoglucose : - - 5 % or more, but less than 30 % - - 30 % or more - other 7633 7634'